DETAILED ACTION

This action is in response to the amendment filed on 04/29/2021.
 	 
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.   
The following is an examiner's statement of reasons for allowance: 
Claimed invention is directed to a method (claims 1-11), a non-transitory computer-readable storage medium (claims 12-16), and an apparatus (claims 17-20), respectively, for programming assisting. The claimed invention recite, in part, to include at least features,
 “identifying one or more processes corresponding to an application running on a system of a user; monitoring user input being provided to the application by the user, the user input associated with developing software code in one or more computer programming languages, wherein said monitoring comprises capturing keystroke data of the user in response to said identifying said one or more processes;”, 

as recited in Claim 1 and in the same manner as in independent claims 12, and 17.

Prior art of record Angus discloses an Eclipse IDE that monitors line codes and user key press to provide content assistant, and prior art of record Ponzanelli is combined to address searching from Web and providing ranked list of the content assistant to allow importing to the program. 
Applicant submitted that Angus’ NLP2Code is a plugin for the Eclipse IDE, which allows developers to integrate code snippets from Stack Overflow into their code without leaving the source code editor, and both Angus and Ponzanelli do not include any description about identifying processes corresponding to the Eclipse application, or capturing keystroke data of the user in response to identifying such processes, because the plugins are specific to the Eclipse
IDE (Remarks, p. 9). 


Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


TTV
June 19, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191